

114 HR 6433 IH: Protect the Flag Act
U.S. House of Representatives
2016-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6433IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Mr. Turner (for himself, Mr. Zinke, Mr. Miller of Florida, Mr. Luetkemeyer, Mr. Diaz-Balart, Mr. Collins of Georgia, Mr. Wittman, Mr. Brooks of Alabama, Mr. Austin Scott of Georgia, Mr. Allen, Mr. Kelly of Mississippi, Mr. Brat, Mr. Yoho, Mr. Ribble, Mr. DesJarlais, Mr. Rice of South Carolina, Mr. Boustany, Mr. Walberg, Mr. Schweikert, Mr. Lamborn, Mr. Smith of Missouri, Mrs. Wagner, Mr. Chabot, Mrs. Hartzler, Mrs. Blackburn, Mr. Wenstrup, Mr. Meadows, Mr. Johnson of Ohio, Mr. McKinley, Mr. Tipton, Mr. Jenkins of West Virginia, Mr. Lance, Mr. Davidson, Mr. Roe of Tennessee, Mr. Abraham, Mrs. Walorski, Ms. Granger, Mr. Neugebauer, Mr. Pearce, Mr. Weber of Texas, Mr. Carter of Texas, Mr. Rogers of Alabama, Mr. Conaway, Mr. Culberson, Mr. Olson, Mr. Farenthold, Mr. Reed, Mr. Guinta, Mr. Bishop of Utah, Mr. Chaffetz, Mr. Stewart, Mrs. Love, Mr. Walker, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo render ineligible for Federal funds any institution of higher education that removes, censors,
			 takes down, prohibits, or otherwise halts display of a flag of the United
			 States.
	
 1.Short titleThis Act may be cited as the Protect the Flag Act. 2.Ineligibility for Federal funds (a)In generalFederal funds may not be made available to an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a))) that, pursuant to an official policy of the institution to prohibit the display of the flag of the United States by the institution, removes, censors, takes down, prohibits, or otherwise halts display of a flag of the United States.
 (b)Reinstatement of eligibilityThe prohibition described in subsection (a) shall cease to apply with respect to an institution described in such subsection upon complete and proper reinstatement, by the institution in its official capacity, of the flag of the United States at any and all locations on campus property (including across multiple campuses, if applicable) from which a previously displayed flag of the United States was removed, censored, taken down, prohibited, or otherwise halted from display pursuant to an official policy of the institution to prohibit the display of the flag of the United States by the institution.
			